United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 3, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 04-11350
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,
versus

JEROME EUREESE BAKER,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 2:96-CR-50-ALL
                       --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     Jerome Eureese Baker is a federal prisoner (# 28648-077)

serving a 165-month prison term for a 1997 conviction of

possession of approximately 127 grams of crack cocaine with

intent to distribute.   He appeals the district court’s sua sponte

denial of his pro se “Motion to Correct Clerical Error,”

purportedly filed pursuant to FED. R. CRIM. P. 36.   In the motion,

Baker sought federal sentencing credit for almost five years of

time during which he was apparently confined in a Texas state

prison for a state conviction.   He urged the district court to

change the 1997 judgment to reflect that his federal and state



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-11350
                                 -2-

sentences ran concurrently.    In this appeal, he continues to

argue that the withholding of such credit violates various

constitutional rights.

     Rule 36, FED. R. CRIM. P., permits a district court at any

time to “correct a clerical error in a judgment, order, or other

part of the record arising from oversight or omission.”      Clerical

error exists only when “the court intended one thing but by

merely clerical mistake or oversight did another.”     United States

v. Steen, 55 F.3d 1022, 1025-26 (5th Cir. 1995).    Rule 36 and its

civil counterpart, Fed. R. Civ. P. 60(a), are not vehicles for

redressing “substantive rights.”    See id. at 1026 n.3; Sherrod v.

American Airlines, Inc., 132 F.3d 1112, 1117 (5th Cir. 1998).

     Section 2241, 28 U.S.C., is the appropriate vehicle for

obtaining credit for prior custody.    United States v. Brown, 753

F.2d 455, 456 (5th Cir. 1985).    Contrary to Baker’s assertions,

“[m]ultiple terms of imprisonment imposed at different times run

consecutively unless the [federal] court orders that the terms

are to run concurrently.”   18 U.S.C. § 3484(a).   A federal

prisoner is entitled to credit for a state sentence “only when it

was exclusively the product of such action by federal law-

enforcement officials as to justify treating the state jail as

the practical equivalent of a federal one.”    United States v.

Dovalina, 711 F.2d 737, 740 (5th Cir. 1983) (internal quotation

marks and citation omitted).    Baker has no entitlement–-

statutory, constitutional, or otherwise–-to have his federal

prison sentence run concurrently with a state sentence.

     The judgment of the district court is AFFIRMED.